

EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of April 22, 2019, by and between
SONIC FOUNDRY, INC. (“Sonic Foundry” or the “Company”), a Maryland corporation
having its principal offices at 222 West Washington Avenue, Madison, Wisconsin
53703, and Michael Norregaard (hereinafter referred to as “Employee”).
WITNESSETH:
WHEREAS, Sonic Foundry and Employee entered into an Employment Agreement, dated
as of March 4, 2019 (the “March Employment Agreement”), for Employee to serve as
Chief Operating Officer of Sonic Foundry: and


WHEREAS, Sonic Foundry and Employee have subsequently agreed that Employee shall
serve as Chief Executive Officer of the Company; and


WHEREAS, Sonic Foundry and Employee desire to enter into an employment agreement
that will set forth the terms and conditions of Employee’s employment with Sonic
Foundry as Chief Executive Officer; and
WHEREAS, this Agreement shall replace the March Employment Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties agree as follows:


1. Employment.


Sonic Foundry hereby agrees to employ Employee as Chief Executive Officer and
Employee hereby accepts such employment. In such capacity, Employee shall report
directly to the Board of Directors of the Company.


2. Term


Subject to the provisions governing termination as hereinafter provided, the
term of this Agreement shall commence on the date hereof (the “Commencement
Date”) and shall continue until terminated pursuant to the terms hereof.


3. Compensation


(a) Base Compensation. For all services rendered by Employee under the
Agreement, Sonic Foundry shall pay Employee a salary of $231,750.00 per year,
payable in bi-weekly installments in accordance with Sonic Foundry’s standard
payroll practices. Employee’s annual salary is hereinafter referred to as “Base
Compensation”.


(b) Bonus Plans. Employee may receive periodic performance bonuses as may be
declared by the Board of Directors of Sonic Foundry (or a duly constituted and
empowered committee thereof).


(c) Other Benefits. Employee shall receive such other incidental benefits of
employment, such as insurance, retirement plan, employee stock option plan
participation, and paid time off, as are provided generally to Sonic Foundry’s
other salaried employees on the same terms as are applicable to such other
employees.


(d) Expenses. Employee shall also be reimbursed for all reasonable business
expenses incurred in connection with Employee’s employment.


4.  Extent of Services






--------------------------------------------------------------------------------




Employee agrees that Employee shall devote sufficient skill, labor and attention
to Employee’s employment with Sonic Foundry in order to promptly and faithfully
do and perform all services pertaining to Employee’s position that are or may
hereafter be required of Employee by Sonic Foundry during the term of Employee’s
employment hereunder.


5.  Working Facilities
Employee shall be furnished with facilities and services reasonably suitable to
Employee’s position and adequate for the performance of Employee’s duties.


6.  Ownership and Disclosure of Information
(a) Generally. The parties acknowledge that Sonic Foundry and its affiliates
(individually and collectively, the “Companies”), have developed and intend to
continue the development of and to formulate, acquire and use commercially
valuable technical and non-technical information, design and specification
documents, concepts, technology, know-how, improvements, proposals, patent
applications, techniques, marketing plans, strategies, forecasts, inventions
(not limited by the definition of an invention contained in the United States
Patent Laws), Trade Secrets (as defined in the Uniform Trade Secrets Act) and
processes that are considered proprietary by the Companies and not generally
known to the public, particularly including, without limitation, software,
customer and supplier lists, books and records, computer programs, pricing
information and business plans (collectively, the “Proprietary Information”). It
is necessary for the Companies to protect the Proprietary Information by patents
or copyrights or by holding it secret and confidential.


(b) Access to Proprietary Information. The parties acknowledge that Employee has
access to the Proprietary Information and that the disclosure or misuse of such
Proprietary Information could irreparably damage the Companies and/or their
respective clients or customers.


(c) Nondisclosure to others. Except as directed by Sonic Foundry in writing or
verbally, Employee shall not at any time during Employee’s employment with the
Company, and for a period of two years following the termination of that
employment for any reason (the “Nondisclosure Period”), disclose any Proprietary
Information to any person whatsoever, examine or make copies of any reports or
other documents, papers, memoranda or extracts for use other than in connection
with Employee’s duties with Sonic Foundry or utilize for Employee’s own benefit
or for the benefit of any other party any Proprietary Information, and will use
reasonable diligence to maintain the confidential, secret or proprietary
character of all Proprietary Information, provided, however, that Employee may
disclose Proprietary Information if compelled to do so by a court or
governmental agency, provided further, however, that to the extent allowed by
law, Employee shall give Sonic Foundry three business days notice prior to such
disclosure. Employee’s obligation not to disclose any Trade Secrets of the
Companies shall not be limited by the Nondisclosure Period, but will extend to
the full extent permitted by applicable law.


(d) Property of Sonic Foundry. Employee agrees that any inventions, discoveries,
improvements, or works which are conceived, first reduced to practice, made,
developed, suggested by, or created in anticipation of, in the course of or as a
result of work done under this Agreement by Employee shall become the absolute
property of Sonic Foundry. Employee further agrees that all such inventions,
discoveries, improvements, creations, or works, and all letters, patents or
copyrights that may be obtained with respect thereto shall be the property of
Sonic Foundry, and Employee agrees to do every act and thing required to vest
those patents or copyrights in Sonic Foundry without any other or additional
consideration to Employee than herein expressed.


7.  Termination For Cause


(a)
Cause. Sonic Foundry may at any time during the term of this Agreement discharge
Employee for “cause.” The term “cause” is defined herein as Employee’s
(i) misappropriation of corporate funds, fraud, embezzlement or other illegal
conduct to the detriment of Sonic Foundry, (ii) negligence in the execution of
Employee’s material assigned duties or Employee’s voluntary abandonment of his
or her job for any reason other than disability; (iii) refusal or





--------------------------------------------------------------------------------




failure, after not less than 20 days written notice that such refusal or failure
would constitute a default hereunder, to carry out any reasonable and material
direction from the Board of Directors given to him in writing; (iv) conviction
of a felony that is substantially related to Employee’s position with the
Company and/or Employee’s duties; (v) material breach or violation of the terms
of this Agreement, which breach or violation shall not have been fully cured (as
determined by the Board of Directors acting in good faith) by Employee within 20
days after receipt of written notice of the same from the Board of Directors;
(vi) Employee’s death or disability that renders Employee unable to perform the
essential functions of Employee’s position with or without a reasonable
accommodation (except that, in the event of Employee’s inability to work as a
result of disability, Sonic Foundry may, at Employee’s request, prior to
discharge, grant Employee a leave of absence of up to six months or such longer
period of time as may be required by law); or (vii) Employee’s engagement in
drug or alcohol abuse. Employee shall be terminated only following a finding of
“cause” in a resolution adopted by majority vote of the Board of Directors of
Sonic Foundry.


(b)
No Rights Following Cause Termination. Following a termination of Employee’s
employment with Sonic Foundry for “cause” pursuant to Paragraph 7(a) : (i) all
rights and liabilities of the parties hereto shall cease and this Agreement
shall be terminated (except for the continuing obligations of Employee as set
forth in Paragraph Nos. 6, 10, 11, 12, and 19 herein); and (ii) Employee shall
not be entitled to receive any severance benefits, salary, other benefits or
compensation of any kind (except for health insurance continuation as required
by COBRA and salary accrued through the date of termination) either as
consideration for his employment or in connection with the termination of his
employment. In the event that Employee voluntarily terminates Employee’s
employment and asserts that the termination was actually a constructive
termination, Sonic Foundry shall be entitled to treat that termination as a
termination for “cause” in the event that there are any grounds present at the
time of such termination that the Board of Directors could have asserted in
support of a for “cause” termination. Notwithstanding the above, in the event of
Employee’s death or disability, Employee or his legal representative or estate
shall have one year from the date of death or disability to exercise all stock
options which were vested upon such date of death or disability.



8.  Termination Without Cause


(a)
Rights Following Termination Without Cause. Sonic Foundry may at any time during
the term of this Agreement discharge Employee without “cause.” Should Employee
be discharged by Sonic Foundry at any time during the term of this Agreement,
except as provided in Paragraph No. 7, Sonic Foundry hereby agrees to pay to
Employee an amount equal to the highest cash compensation (including Base
Compensation and incentive/bonus) paid to Norregaard in any of the last three
fiscal year immediately prior to his termination through equal bi-weekly
installments made over a twelve-month period beginning on the day immediately
following the date of Employee’s termination (the “Severance Period”). In
addition, in the event Employee is discharged by Sonic Foundry at any time
during the term of this Agreement, except as provided in Paragraph No. 7, all of
Employee’s unvested stock options and stock grants shall vest immediately upon
such termination and Employee will have one year from the date of Employee’s
termination to exercise any such options. Notwithstanding anything to the
contrary contained herein, it should not be considered a termination of any
kind, including but not limited to a “voluntary termination”, “involuntary
termination”, “constructive termination” or “termination without cause” if the
Board of Directors elects to hire a new Chief Executive Officer in replacement
of Norregaard, provided that the Board of Directors offers to engage Norregaard
as Chief Operating Officer pursuant to substantially the same terms and
conditions as set forth in this Agreement (except that Norregaard shall in such
event report to the new Chief Executive Officer), and Norregaard hereby consents
and agrees that he may be replaced as Chief Executive Officer pursuant to the
terms and conditions set forth herein.







--------------------------------------------------------------------------------




(b)
No Additional Rights. Except as set forth above in Paragraph No. 8(a), following
Sonic Foundry’s termination of Employee without cause: (i) all rights and
liabilities of the parties hereto shall cease and this Agreement shall be
terminated (subject to the continuing obligations of Employee pursuant to
Paragraph Nos. 6 , 8(c), 10, 11, 12 and 19); and (ii) Employee shall not be
entitled to receive any severance benefits, salary, other benefits or
compensation of any kind (except for health insurance continuation as required
by COBRA) either as consideration for Employee’s employment or in connection
with the termination of Employee’s employment.



(c)
Non-Disparagement of Sonic Foundry. If, at any time during the Severance Period,
Employee disparages, slanders, libels and/or defames the Company, its employees,
executives, officers, and/or affiliates, Employee shall immediately forfeit
Employee’s right to any remaining installment payments pursuant to Paragraph No.
8(a).



9.  Voluntary Termination by Employee


(a)
Voluntary Termination by Employee as a result of a Change of Control. In the
event that:



(i)
Any “person” becomes a “beneficial” owner, “directly or indirectly”, of stock of
Sonic Foundry, representing 50% or more of the total voting power of Sonic
Foundry’s then outstanding stock, without the written consent of the Board of
Directors of Sonic Foundry; or



(ii)
Sonic Foundry is acquired by another entity through the purchase of
substantially all of its assets, the purchase of all of its outstanding voting
securities or a combination thereof; or



(iii)
Sonic Foundry is merged with another entity, consolidated with another entity or
reorganized in a manner in which any “person” is or becomes a “beneficial”
owner, “directly or indirectly”, of stock of the surviving entity, representing
50% or more of the total voting power of the surviving entity’s then outstanding
stock (one or more of the events set forth in clauses (i), (ii), and (iii)
referred to as a “Change in Control”); provided that one or more of the
following occurs without Employee’s written consent Within two years of such
Change of Control, and provided further that Employee gives notice thereof
within ninety days thereafter:



•
A material diminution of Employee’s title, authority, status, duties or
responsibilities, (except it shall not be considered a material diminution of
Norregaard’s title, authority, status, duties or responsibilities if the Board
of Directors elects to hire a new Chief Executive Officer in replacement of
Norregaard, provided that the Board of Directors offers to engage Norregaard as
Chief Operating Officer pursuant to substantially the same terms and conditions
as set forth in this Agreement (except that Norregaard shall in such event
report to the new Chief Executive Officer)).;

•
Any reduction in Employee's base salary;

•
A material breach by the Company of this Agreement; or

•
A change in the location of the Company's principal office to a location more
than 50 miles outside of the Madison metropolitan area.



All terms used in quotations in clauses (i) and (iii) shall have the meanings
assigned to such terms in Section 13 of the Securities Exchange Act of 1934 and
the rules, regulations, releases and no-action letters of the Securities and
Exchange Commission promulgated thereunder or interpreting any of the same. For
purposes of clauses (i) and (iii), the term “affiliate” shall have the meaning
assigned to such term in Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the releases and
no-action letters interpreting the same.


(b)
Rights Following Voluntary Termination After a Change of Control. Following any
voluntary termination of employment by Employee pursuant to Paragraph No. 9(a),
Employee shall be entitled to be paid by Sonic Foundry, within thirty (30) days
of such termination by Employee, an amount equal to the highest cash
compensation (including Base Compensation and incentive/bonus) paid





--------------------------------------------------------------------------------




to Norregaard in any of the last three fiscal year immediately prior to his
termination. In addition, all of Employee’s unvested stock options and stock
grants shall vest immediately upon such termination and Employee will have one
year from the date of termination to exercise any such options. In the event of
a Change of Control, the surviving, continuing, successor or purchasing
corporation or other business entity or parent thereof, may assume Sonic
Foundry’s rights and obligations under each or any stock option or stock grant
award (“Award”) outstanding immediately prior to such Change of Control by
substituting, for each share of stock the Employee was entitled to receive
pursuant to such Award, the consideration (whether stock, cash, securities, or
property or a combination thereof) to which a holder of a share of stock of
Sonic Foundry on the effective date of the Change of Control was entitled.


(c)
Voluntary Termination for Other Reasons. Employee may at any time during the
term of this Agreement voluntarily terminate Employee’s employment with the
Company for any reason in addition to the reasons set forth in Paragraph 9(a).



(d)
 No Additional Rights. Except as set forth above in Paragraph 9(b), if Employee
voluntarily terminates his employment with Sonic Foundry pursuant to Paragraph
9(a)  or Paragraph 9(c): (i) all rights and liabilities of the parties hereto
shall cease and this Agreement shall be terminated (subject to the continuing
obligations of Employee pursuant to Paragraph Nos. 6, 10, 11, 12 and 19); and
(ii) Employee shall not be entitled to receive any severance benefits, salary,
other benefits or compensation of any kind (except for health insurance
continuation as required by COBRA) either as consideration for Employee’s
employment or in connection with the termination of Employee’s employment.



(e)
Notice by Employee of Voluntary Termination. Employee agrees to give Sonic
Foundry one month advance written notice of any voluntary termination of
employment. Upon the giving of such notice, Sonic Foundry may elect to terminate
Employee’s employment immediately, and, except for a voluntary termination
pursuant to Paragraph 9(a), such termination shall be considered a voluntary
termination by Employee pursuant to Paragraph 9(c) above.



10.  Covenant not to Compete.


Employee covenants and agrees that during the period commencing on the
Commencement Date and ending one (1) year immediately following the date
Employee’s employment with Sonic Foundry is terminated for any reason (the
“Restrictive Period”), Employee will not directly or indirectly, alone or in
conjunction with any Entity (as defined below), own, manage, operate or control
or participate in the ownership, management, operation or control of, a business
that competes with the Companies’ Business, and/or become associated with, in a
similar capacity to which Employee is employed under this Agreement, as an
employee, director, officer, advisor, agent, consultant, principal, partner,
member or independent contractor with or lender to, any person, enterprise,
firm, partnership, corporation, limited liability entity, cooperative or other
entity (collectively, an “Entity”) that competes with the Companies’ Business.
“Companies’ Business” is defined as creating, selling and/or providing services
relating to the Companies’ automated rich media application software and
systems, and/or any other commercial activities in which the Companies engage at
any time during the last twelve (12) months of Employee’s employment with Sonic
Foundry.


11. Covenant not to Solicit Sonic Foundry Customers.


Employee covenants and agrees that during the Non-Compete Period Employee will
not directly or indirectly, alone or in conjunction with any Entity, Solicit or
attempt to Solicit any business from any customer of the Companies, and/or any
prospective customer of the Companies, with which Employee had more than
happenstance contact on behalf of Sonic Foundry during the one (1) year period
immediately preceding the termination of Employee’s employment with the Company.
For the purposes of this Paragraph, “Solicit” is defined as encouraging,
attempting to induce and/or inducing a customer to forego obtaining services
from the Companies and, instead, to obtain such services from another Entity.




--------------------------------------------------------------------------------






12. Covenant not to Solicit Sonic Foundry Employees.


Employee covenants and agrees that during the Non-Compete Period Employee will
not directly or indirectly, alone or in conjunction with any Entity, encourage,
solicit, attempt to induce and/or induce any sales, operating, technical or
other employees of one or more of the Companies to terminate that employment.


13. Reasonableness of Restrictions.


Employee agrees that the restrictions set forth in Paragraph Nos. 6, 10, 11, and
12 are necessary to protect the Companies’ interests, are reasonable, and were
specifically negotiated with Sonic Foundry. Employee agrees that Employee’s
violation(s) of any one or more of these restrictions would result in
substantial and irreparable injury to the Companies, and that the Companies may
not have an adequate remedy at law with respect to any such violation(s).
Accordingly, Employee agrees that, in the event of any actual or threatened
violation(s) of one or more of the restrictions, the Companies shall have the
right to obtain, in addition to any other remedies that may be available under
the Agreement and/or by law, equitable relief, including, but not limited to,
temporary and permanent injunctive relief, to cease or prevent any actual or
threatened violation(s).


14.  Choice of Law and Forum Selection.


The Agreement shall be governed and interpreted pursuant to the laws of the
State of Wisconsin. The forum for any and all disputes, controversies, and/or
claims arising out of or relating to the Agreement, or the breach thereof, shall
be the Circuit Court of Dane County, Wisconsin, or the United States District
Court for the Western District of Wisconsin. Employee agrees that Employee is
subject to the jurisdiction of these courts.


15.  Notices


Any notice required or permitted to be given under the Agreement shall be
sufficient if in writing and sent by certified mail to Employee’s residence, in
the case of Employee, or to its principal office, in the case of Sonic Foundry.


16.  Waiver of Breach


The waiver by Sonic Foundry of a breach of any provision of the Agreement by
Employee shall not operate or be construed to act as a waiver of any other
breach by Employee.


17.  Assignment


The rights and obligations of Sonic Foundry under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of Sonic
Foundry.


18.  Entire Agreement; Written Amendment


This instrument contains the entire agreement of the parties with respect to the
subject matter hereof. Without limiting the generality of the foregoing,The
Agreement may only be amended, modified, extended or discharged, and the
provisions of the Agreement may only be waived, by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.


19.  Additional Duties upon Employee’s Termination.


In the event the employment of Employee is terminated for any reason whatsoever,
Employee shall immediately deliver to Sonic Foundry all computer software,
correspondence, letters, contracts, call reports, price lists, manuals, mailing
lists, customer lists, advertising materials, ledgers, supplies, equipment,
checks, petty cash, and all other materials and records of any kind and other
embodiments of information that may be




--------------------------------------------------------------------------------




in Employee’s possession or under his control which belong to Sonic Foundry
and/or have been obtained from Sonic Foundry by Employee, including any and all
copies of such items previously described in this paragraph. Except as stated
above, all salary, commissions, benefits and rights thereto cease as of the
termination date.


20.  Payment of Legal Fees for Breach of the Agreement.


In the event of any litigation arising out of or relating to the breach of any
one or more provisions of the Agreement, the Company shall be entitled to
recover from Employee all costs, expenses and fees, including actual attorneys’
fees, that it incurs in connection to the litigation, so long as the Company
substantially prevails in the litigation.


21.  Warranty and Indemnification.


Employee warrants that Employee is not a party to an agreement or restrictive
covenant which would prohibit Employee’s employment by Sonic Foundry or restrict
Employee’s activities of employment with Sonic Foundry. Employee further agrees
to indemnify and hold Sonic Foundry harmless from any and all suits, claims or
damages which arise out of the assertion by any other person, firm or entity
that such a restrictive covenant or agreement exists, has existed, or operates
to control or restrict Employee’s activities in any manner.


22.  Inducement or Coercion for Employment.


Employee acknowledges that this Agreement has been executed by Employee without
coercion by Sonic Foundry, and that no representations or inducements of any
kind have been made or provided by Sonic Foundry to obtain Employee’s execution
of the Agreement other than those specifically contained in this written
document. Employee represents that Employee has been given the opportunity to
review this Agreement with Employee’s own independent counsel.


23. Severability.


The provisions of the Agreement shall be deemed severable, and the invalidity or
unenforceability of any one or more of the provisions or clauses hereof shall
not affect the validity or enforceability of the other provisions or clauses
hereof.


IN WITNESS WHEREOF, the parties have executed the Agreement as of the day and
year first above written.


    
SONIC FOUNDRY, INC.




By:
/s/ Mark Burish
Its:
Mark Burish, Chairman of the Board
 
 
 
/s/ Michael Norregaard
 
 Michael Norregaard

 










